



CTI BIOPHARMA CORP.


October 20, 2016


Richard L. Love


Re: Compensation Agreement


Dear Dick:


This letter agreement (this “agreement”) confirms the terms of your employment
with CTI BioPharma Corp. (the “Company”) as interim Chief Executive Officer
(“Interim CEO”).


While you are serving as interim CEO, you will receive a base salary at a
monthly rate of $30,000, retroactive to October 2, 2016, payable in regular
installments in accordance with the Company's normal payroll procedures. You
will also be eligible to participate in the Company’s benefit plans made
available to employees generally, subject to the terms and conditions of the
applicable plan, and will be entitled to reimbursement for your reasonable
business expenses in connection with carrying out your duties as Interim CEO,
subject to the Company’s expense reimbursement policies in effect from time to
time.


In addition, on or about the date hereof you are being granted an option to
purchase up to 1,000,000 shares of the Company’s common stock at a per-share
exercise price equal to the closing price of the Company’s common stock on the
grant date. The option is subject to the terms and conditions of an option
agreement in the form provided to you.


While you are serving as interim CEO, the Company will pay or reimburse you for
the costs of your temporary housing in Seattle. The Company will also pay or
reimburse you for the costs for you and your wife to travel to and from you
residence in Texas (which we estimate will occur two or three times each month),
such travel to be business class when available (or first class, if business
class is not available). Such payment shall be made as soon as reasonably
practicable following the date the related expense was incurred (and in all
events not later than the last day of the following year). The Company will also
pay you an additional amount for any tax liabilities you incur in connection
with the Company’s payment of your temporary living and travel expenses pursuant
to this paragraph, including a gross-up payment for any additional tax
liabilities imposed with respect to this payment. Such additional payment shall
be made as soon as reasonably practicable following the date such tax was
remitted the applicable tax authority (and in all events not later than the last
day of the following year). You agree to promptly provide documentation
reasonably acceptable to the Company of any amount to be paid or reimbursed
pursuant to this paragraph.


All payments contemplated by this agreement will be subject to all applicable
withholdings and other authorized deductions.


Your employment with the Company is and will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause, and with or without prior notice. Your existing Indemnity
Agreement with the Company continues in effect.







--------------------------------------------------------------------------------





You will not be entitled to any additional compensation for your service on the
Company’s Board of Directors (the “Board”) while you are employed by the
Company. If your employment with the Company terminates for any reason and you
continue thereafter to serve on the Board, you will again be eligible for
compensation provided by the Company to its non-employee directors (i.e. annual
retainers, equity grants to directors and meeting fees) after the date on which
your employment by the Company terminates.


The validity, interpretation, construction and performance of this agreement
shall be governed by the laws of the State of Washington without regard to the
conflicts of laws principles thereof. This agreement shall be construed and
interpreted to avoid any tax, penalty or interest under Internal Revenue Code
Section 409A.


This agreement (along with the documents referred to herein) constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements of the parties with respect to such
subject matter. This agreement may be amended only by a written agreement signed
by both you and by an authorized officer or director of the Company. This
agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same agreement.


If this agreement accurately reflects our understanding regarding these matters,
please indicate your acceptance by signing this agreement below and returning it
to me. A duplicate copy of this agreement is included for your records.


CTI BioPharma Corp.


By: /s/ Frederick W. Telling            
Frederick W. Telling
Title: Director


Accepted and Agreed:


/s/ Richard L. Love                
Richard L. Love
Date: October 20, 2016            





